 SOLAR TURBINES INTERNATIONALSolar Turbines International an Operating Group ofInternational Harvester Co. and Aeronautical Me-chanics Lodge No. 685, and Silvergate DistrictLodge No. 50, International Association of Machin-ists and Aerospace Workers, AFL-CIO. Case 21--CA- 16938August 13. 1979DECISION AND ORDERBY CHAIRMAN FANNING ANt) MEMBERS JENKINSAND PENE.IOOn May 10, 1979, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andi Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. I is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Sandard Dr, Wall Products, Inc.. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951) We have carefully examined therecord and find no basis for reversing his findingsIn its exceptions, Respondent claims that the Union made no request forinformation because Grand Lodge Representative Robert J. Carter was notan officer or agent of the Union when he made said requests. This argumentis clearly without merit because Respondent's labor relations manager. Ro-sano, met and negotiated with Carter who was then the Union's principalrepresentative and spokesman.In affirming the Administrative Law Judge's findings, we also correct sev-eral minor inadvertent errors, specifically: (a) in sec. Ill, par. 7, regardingmajor medical coverage, the record reflects that Carter proposed loweringthe ceiling to 100,000 rather than to SS50.000; (b) in sec. III, par. 8, indiscussing the parties' economic proposals. the Administrative Law Judgestated that the "Union made another proposal on July I 1," while the recordreflects that this proposal was actually made by Respondent: (c) in the lastparagraph of sec. 111, the Administrative Law Judge quotes the Union'sNovember 9 letter to Respondent, but the record reflects that the request wasfor "a quarterly accounting of the amount of money paid in diverting I centfrom each Cost-of-Living adjustment." rather than " I" cents; and (d) in sec.III. par. 9. the Administrative Law Judge's Decision contains the August 3letter from the Union to Respondent, but the quote is not complete; the lasthalf of the letter actually read:I am requesting:I. Cost data information relative to all the benefit program improve-ments that you described to our membership in your letter dated July26. 1978.2. 1 am further requesting specific cost information relative to the Kai-ser insurance program and the Aetna insurance program, with proofthat those premiums are actually being paid to the respective carrier.I am further requesting an accounting of the I I cents that we divertedfrom the last Collective Bargaining Agreement to pay for these im-proved fringe benefits.Trusting that at long last you will furnish me with the required infor-mation.conclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of' the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Solar TurbinesInternational, an Operating Group of InternationalHarvester Co.. San Diego. California. its officers.agents, successors. and assigns. shall take the actionset forth in the said recommended Order.DECISIONS1AIEMeNT O() HF CASIJAMES S. JENSON, Administrative Law Judge: This casewas heard before me in San Diego. California, on Decem-ber 12, 1978.' The complaint, which issued on September 22pursuant to a charge filed on August 4. alleges Solar Tur-bines International, an Operating Group of InternationalHarvester Co., herein called the Respondent, violated Sec-tions 8(aH I) and (5) of the Act by refusing to furnish Aero-nautical Mechanics Lodge No. 685. and Silvergate DistrictLodge No. 50. International Association of Machinists andAerospace Workers. AFL-CIO, herein called the Union.with information pertaining to the costs of proposed im-provements in improved fringe benefit plans and cost datapertaining to past fringe benefit plans into which unionmember-employees had contributed a portion of a cost-of-living wage increase agreed to in a previous collective-bar-gaining agreement. Arguing that the fringe benefit plans arenoncontributory, Respondent contends it has no obligationto bargain over the costs of such plans: that the Union hadno need for the cost data: that it acted in good faith when itsubmitted certain data in response to the Union's broadrequest for information; that to supply a detailed costanalysis of the various fringe benefit programs would causeit undue hardship; and that since nothing in the collective-bargaining agreement requires that an accounting be madeof amounts diverted from the employees' cost-of-living in-creases, and as a separate fund for such monies has notbeen maintained, it is neither required nor able to make anaccounting of such funds.All parties were afforded full opportunity to appear, tointroduce evidence, to examine and cross-examine wit-nesses, to argue orally, and to file briefs. Respondent andthe General Counsel filed post-hearing briefs. both of whichhave been carefully considered.Upon the entire record in the case.2from my observationof the witnesses and their demeanor, and having consideredthe post-hearing briefs I make the following:All dates herein are in 1978, unless otherwise notedErrors In the transcript have been noted and corrected244 NLRB No. 37175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINI)INGS ()o FA(II. JU'RISDl)I(I'I()NRespondent is engaged in the manufacture and sale ofgas turbine engines in San Diego, California, and annuallysells and ships products valued in excess of $50,000 directlyto customers located outside the State of California. Re-spondent admits and I find that it is an employer engagedin commerce within the meaning of Section 2(6) and (7) of'the Act.1I. tlE I.ABOR OR(ANIZATION INVOLVEDRespondent admits, and I find, that the Charging Unionis a labor organization within the meaning of Section 2(5)of the Act.Ill. I Al.l.(;lTl) UINFAIR I.ABOR PRA("IIt ESSince at least 1948 Respondent and the Union have beenparties to a series of' collective-bargaining agreements themost recently expired agreement running from November12, 1975, to July 14, 1978. The unit covered, which theparties agree and which I find, is appropriate for collective-bargaining purposes, consists of all production, mainte-nance, and indirect employees of Respondent employed atits facilities in San Diego County, California, including allother employees, office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act. Rob-ert J. Carter is the Union's grand lodge representative andwas its principal spokesman during the 1978 negotiationswhich resulted in the collective-bargaining agreementwhich succeeded the 1975-78 agreement. Maurice A. Ro-sano, Respondent's labor relations manager, was the chiefspokesman for Respondent during the 1978 negotiations,and Harry E. Winn, Respondent's manager of employeebenefits, participated in at least some of the negotiations.In February, Rosano and Carter met for lunch to discussthe forthcoming negotiations. There had been a 123-daystrike during the last negotiations, and both individuals ex-pressed a desire to reach agreement this time without astrike. Carter informed Rosano that he would be requestingfinancial information relative to fringe benefit plans, andRosano suggested he make the request in writing. Accord-ingly, on February 23, Carter wrote Rosano as follows:In reference to the subject matter, our organizationis in the process of formulating our collective bargain-ing proposals. In order to bargain intelligently wehereby formally request that you furnish any and allinformation regarding your fringe benefit programssuch as Pension Plans, Health Insurance, Dental Plans.and Supplemental Unemployment Benefit Plans. Weare specifically requesting copies of your D-2 forms orother appropriate forms that you have filed coveringyour last three fiscal years.Trusting you will comply with this request in theimmediate furture. I remain,By letter dated March 21, Rosano responded as follows:This will acknowledge receipt of your letter on Feb-ruary 28, 1978 regarding your request for collectivebargaining information.Attached is a copy of Form 5500 of the Departmentof Treasury, Internal Revenue Service. This form su-persedes the D-2 forms previously filed.Also enclosed is a copy of the International Har-vester Company Summary Annual Report of Solar'sNon-Contributory Retirement Plan.At the conclusion of our last negotiations we pro-vided your office with a signed copy' of' the Health Se-curity Plan. If you desire, we can provide another foryou.Please contact me if we can be of any further assist-ance.The form 5500 covered only the Solar Non-ContributoryRetirement Plan.On May 15 formal negotiations commenced, at whichtime Carter informed Rosano he had not received all of thefinancial information he had requested. By letter of thesame date, Rosano sent Carter another copy of the datawhich he had forwarded in the March 21 letter.According to Rosano, whose testimony I credit in thisregard, he received a call from Carter about May 23 or 24wherein Carter acknowledged receipt of the May 15 letter,but stated he did not have all the infbrmation he neededand asked specifically for information concerning the em-ployee security and insurance plans. By letter dated May 31Rosano sent Carter the following: (I) form 5500, annualreport dated January 30. 1978, for the Solar Group Insur-ance Plan which covers life, AD and D.' "Hospital, Surgi-cal. Medical, Major Medical, Dental and Drug" benefits.Attachments to the form 5500 list the gross premiums andthe monthly billing rate per employee for each of the bene-fits; (2) Form 5500 annual report dated July 28, 1977, cov-ering "Employee Security Plan for All Non-Managerial."The latter form discloses there were 1.685 participants inthe plan, that "Benefits Paid from Operating Revenue" to-talled $129,975, and that the plan was insured by AetnaLife and Casualty against losses through fraud or dishon-esty for $5 million.While Carter acknowledged on cross-examination that hehad received Rosano's letter of May 31, no mention wasmade of it on direct-examination. He testified that it wasn'tuntil early June that he called Rosano and informed himthat the information forwarded with the May 15 letter wasnot complete, and that Rosano suggested he call and tellWinn exactly what he wanted. Carter testified he calledWinn within a few days and stated he "wanted cost infor-mation relative to the benefit programs," and that "Mr.Winn informed me that it was the International Harvesterpolicy that they negotiate level of benefits, but they will notnegotiate and/or divulge the cost of benefits."'The Union made its first economic proposal about June18. Both Rosano and Carter agree that in late June therewas a breakfast meeting attended by the both of them andPresumably accidental death and dismemberment.I am convinced that Rosano's account is more accurate than Carter's.While both men were vague and indefinite regarding dates and the contentof some conversations, there is no question that the May 31 letter was sentby Rosano, and I conclude it was sent in response to Carter's request formore information made after receipt of the May 15 letter, as testified to bCarter. It would have been uncharacteristic of Rosano to have sent materialwithout first having been requested to do so.176 SOLAR TURBINES INTERNATIONALWinn, during which Winn explained the changes and im-provements in the benefits programs that Respondent pro-posed to offer during negotiations. Carter, whom I creditregarding this meeting, testified he told'Winn that therewould have to be further improvements before the negotiat-ing committee would recommend the changes to the mem-bership, and asked Winn for "All the cost data informationrelative to the pension plan, to the health and welfare plan,to the dental plan, and I wanted to know specifically howmuch were the improvements worth in money. What didthey cost to add these improvements to the existing con-tract."' Winn's response was to the effect that the Respon-dent would negotiate level of benefits but that they wouldnot negotiate or divulge the cost of those improvements.While Rosano did not recall that Carter asked for the costdata regarding the benefit plans, he testified that Winn in-formed Carter that Respondent would be asking the em-ployees to pay the difference between the Kaiser and Aetnainsurance premiums to which Carter objected.6During June and July the formal negotiating committeesmet almost daily. In addition, from July I to 14, Carter andRosano met daily with a Federal mediator, mostly on eco-nomic issues. Carter testified that during this time he madealmost daily requests for cost data on the benefit plans.While Rosano testified Carter did not request any informa-tion concerning the cost of benefits between May 31 andAugust 2, I am convinced otherwise. In this regard, it is notdisputed that Respondent proposed to improve major medi-cal coverage from $25,000 to $250,000, and that Carter pro-posed lowering the ceiling to $150,000, with the differencein the cost being applied in another area, a vision care planwhich would be more acceptable to the union membership.Carter testified Rosano responded that Respondent wouldnot negotiate costs and that Respondent did not want topioneer any new benefit plans in the San Diego area be-cause they did not want to "offend" other employers in thearea who didn't have a vision care program. Rosano testi-fied Respondent's response was "that the Company was notinterested in any other benefits other than what we havehad proposed-that we had bargained essentially to an im-passe on economics and benefit packages, and we were notinterested in any counterproposal from the Union." Cartertestified that during this period he also requested an ac-counting of the money which had been diverted from thecost-of-living adjustment "to partially pay the increased5Sec. 13.14(C) of the collective-bargaining agreement, covering cost-of-living adjustment, provides as follows:Adjustments in the cost-of-living allowance shall be made quarterly andshall amount to one () cent for each full 0.3 change in the designatedthree month average of the Consumer Price Index over the average ofthe Consumer Price Index for July, August, and September, 1975. ex-cept that the first one (I) cent per hour payable under each quarterlyadjustment will be waived and diverted to partially pay the increasedcost of fringe benefits.6 In crediting Carter's version over that of Rosano. I note that Respondentfailed to call Winn as a witness to corroborate Rosano, nor was an explana-tion given for failure to call him. Both Carter and Rosano, I believe, made aconscientious effort to accurately recall events. My factual conclusions,therefore, are based upon what I believe, from all the facts presented, to havebeen the most logical and probable. To the extent that I credit both Carterand Rosano in part, I do so upon the evidentiary rule that it is not uncom-mon "to believe some and not all" of a witness' testimony. N.L.R B v.Universal Camera Corporation, 179 F.2d 749. 754 (C.A. 2).cost of fringe benefits." as provided for in Section 13.14((')of the contract. I am satisfied from the evidence that such arequest was specifically made at the time in negotiationswhen the Respondent announced that it wanted those em-ployees who had selected Kaiser medical coverage to pasan additional $4.17, the amount the Kaiser policy exceededthe cost of the Aetna policy. Carter's response to that posi-tion was "Goddamn it, you know, you've already got damnnear a million dollars of our money. Where is it'?"' Accord-ing to Carter, whom I credit, Respondent steadfastly main-tained that it would talk about benefits but not costs.In response to Union's economic proposal of June 18.Respondent made an economic proposal July 7. The Unionmade another proposal on July II. and Respondent's nextproposal was made on July 14, 2 days before the expirationof the contract which the parties had extended for 2 days.Respondent sent "a summary of the more significant im-provements contained in the July 14 proposal] that theCompany has proposed-wage and benefit improvements "toeach employee in the bargaining unit. A section in the sum-mary headed "Cost-of-Living AdJustment" recites that "Asin the prior contract, the first one cent ($.01) per hour ofeach quarterly adjustment will be waived and diverted topartially offset the increased cost of the liberalized ringebenefits. [Emphasis supplied.] The Union countered with itsJuly 13 proposal, and Respondent made another offer daledJuly 26, again increasing the proposed benefit levels, a sum-mary copy of which was again sent to the unit employees.This summary also recites that I cent per hour of each cost-of-living quarterly adjustment will be waived and divertedto partially offset the increased costs of the liberalizedfringe benefits. Thus, it is clear that Respondent repre-sented to its employees that a portion of their pay- I centper hour of each quarterly cost-of-living adjustment- wasto be used "to partially offset the increased cost of the liber-alized fringe benefits" which Respondent had proposed.At the August 2 negotiating meeting Carter requestedcost information concerning Respondent's proposed im-proved benefits which Rosano asked be reduced to writing.Accordingly, on August 3 Carter sent Rosano the followingletter:Concerning our conversation of yesterday which Iagain advised to you that in order to intelligently bar-gain, the Union is in dire need of financial data relativeto our negotiations.As a little bit of background, I had previously re-quested of you financial information relative to yourbenefit plans. You have never furnished me with finan-cial information relative to your employment securityprogram. In addition, you referred me to Mr. HarryWynn as to information I was seeking regarding insur-ance and pension benefits and costs. Mr. Wynn ad-vised me that your Company would not divulge nornegotiate cost of benefits. Inasmuch as I 1 cents cost-of-living money must be diverted "to partially pay theincreased cost of fringe benefits", I am of the opinionthat it is mandatory that you furnish our Union with'Carter's reference was to the money "dlserted" from the cost-otllvingadjustment to "partially pan the increased cst of fringe benefits" per sec.13.14C) of the contract.177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcost data information so that we may intelligently bar-gain.I am requesting:1. Cost data information relative to all the benefit pro-gram improvements that you described to our mem-bership in your letter dated July 26, 1978.181On August 4 the Union filed the unfair labor practicecharge initiating this proceeding. Carter's August 3 letterand a copy of the unfair labor practice charge were receivedby Respondent on August 7.By letter dated August 14 Rosano responded to Carter'sAugust 3 request for information letter as follows:This will acknowledge receipt of your letter of Au-gust 3, 1978 wherein you request certain financial in-formation for collective bargaining purposes.The cost data relative to all the benefit program im-provements, in our view, is not relevant inasmuch aswe have not bargained with the Union over the cost ofthe benefits, but only on the basis of levels of benefits.Our bargaining position has not been justified on thebasis of cost.Your letter makes a further request of an accountingof the II cents which was diverted from the cost-of-living adjustments from the prior collective bargainingagreement. The Company has maintained no separatefund or isolated the referenced 11 cents for accountingpurposes. It was simply a means of identifying the netcost-of-living adjustments which was paid to employ-ees during the term of the prior collective-bargainingagreement. We therefore are not providing this infor-mation due to unavailability of the data.With regard to the information concerning the Kai-ser and Aetna insurance program, the premium costdifferential as between those two programs will be pro-vided to you as described in our letter to Mr. Davidsonon July 27.As to the proof that insurance premiums are actu-ally being paid to the respective carrier, you are ad-vised that the Company would be willing to provideyou with a letter from the carrier that the Company ismeeting its financial contractual obligation and thatthe premiums which we are paying are current.The Employee Security Plan is not a funded pro-gram. The Company accepts a liability for payment asthe liability is incurred.On August 18 Rosano sent Carter a letter advising thatAetna Life and Casualty had confirmed Respondent's esti-mated premium cost, with improvements, was correct, andthat the excess of the Kaiser rate was $4.17 a month foremployees with family coverage.'It appears that negotiations continued and that an agree-ment was reached in the third or fourth week of September.On November 9 Union Business Representative Pearsonwrote Winn "requesting a quarterly accounting of the" The I cents referred to in the letter is derived from the I-cent cost-of-living diversion per quarter to "partially pay the increased cost of fringebenefits" over the I I quarters covered by the 1975 78 contract.9 Resp. Exh. 2.amount of money paid in diverting II cents from eachCost-of-Living adjustment. We would also request the num-ber of hours paid to Bargaining Unit Employees used incalculating the total dollars diverted." The request hadbeen forwarded to Respondent's counsel and had not beenresponded to at the time of the trial herein.Discussion and ConclusionsSection 8(d) in defining the duty to bargain provides, in-ter alia, that "[Tlo bargain collectively is the performance ofthe mutual obligation of the employer and the representa-tive of the employees to meet at reasonable times and con-fer in good faith with respect to wages, hours, and otherterms and conditions of employment ... ."It is settled that collective-bargaining duties imposed onan employer by Section 8(a)(5) and 8(d) of the Act includethe obligation to furnish the employees' representative withinformation relevant and necessary to the intelligent dis-charge of its functions as the employees' exclusive bargain-ing representative. The sole criterion for determiningwhether information must be produced is its relevance orreasonable necessity fr the Union's proper performance ofits representative role. Brown Newspaper Publishing Co..Inc., 238 NLRB 1334 (1978). This is true whatever the na-ture of the material sought, although the manner in whichrelevance is to be ascertained varies. Information directlyrelated to mandatory subjects of bargaining-wages, hours,or other terms and conditions of unit employees-is pre-sumptively relevant to the Union's representative duties,and it is not required that the Union show the precise rele-vancy of the requested information. The information is sointrinsic to the core of the collective-bargaining relationshipthat it is presumptively appropriate and must be disclosedunless it plainly appears irrelevant or unless the employercomes forth and effectively rebuts the relevancy. Telepromp-ter Corporation, et al. v. N.L..R.B.. 570 F.2d 4 (Ist Cir.1977). Moreover, the Board has held that information con-cerning pensions, health benefit, and insurance are encom-passed within the concept of wages and that both premiumspaid and benefits granted under noncontributory plans con-stitute "wages." The East Dayton Tool and Die Co.. 239NLRB 141 (1978): The Nestle Company, Inc., 238 NLRB 92(1978). The General Counsel need not make a showing thatthe information sought is certainly relevant or clearly dis-positive of basic negotiating issues between the parties; ifthe information is of probable or potential relevance, thereis an obligation on the employer to provide it. WesternMassachusetts Electric Company, 228 NLRB 607 (1977).Further, execution of a contract by a union without therequested information does not render the information ir-relevant, as the Respondent claims, since the Union maysimply have decided that the advantages of a contract inhand would outweigh the benefits gained only after the in-formation was made available following a protracted pe-riod, perhaps caused by lengthy litigation. See, for example,N.L.R.B. v. Yawman & Erbe Manufacturing Co., 187 F.2d947 (2nd Cir. 1951); N.L.R.B. v. Fitzgerald Mills Corpora-tion, 313 F.2d 260 (2d Cir. 1963). Also, the duty to furnishinformation arises under the Act: consequently, the Union'sright to such information can be waived only in clear and178 SOLAR TURBINES INTERNATIONALunmistakable terms and can never he found by implication.N.L.R.B. v. Perkins Machine Companl .326 F.2d 488 (IstCir. 1964). Furthermore, the duty to furnish information"does not terminate with the signing of a collective-bargain-ing contract." but "continues through the life of the agree-ment so far as it is necessary to enable the parties to admin-ister the contract and resolve grievances or disputes."Sinclair Refining Company v. N.L.R.B. 306 F.2d 569 (5thCir. 1962).With these principles in mind, I conclude and find thatthe Respondent has violated the Act as alleged in the com-plaint.To summarize pertinent evidence Carter, as outlinedabove. in February first requested that Respondent furnishthe Union with information and forms filed with the Inter-nal Revenue Service for the past 3 years on the fringe bene-fit programs such as pension, health insurance, and dentaland supplemental employment benefit plans, which wouldenable it to bargain intelligently. Approximately a monthlater, Rosano sent Carter the last Internal Revenue Serviceform 5500 and a summary annual report on Respondent'snoncontributory retirement plan. No information was in-cluded on the health insurance, dental, or supplemental un-employment benefits plans, nor was any information for-warded regarding the 2 preceding years covered by thecollective-bargaining agreement. On May 15. at the firstnegotiating meeting, Carter told Rosano he hadn't receivedall the information he had requested. In response, Rosanosent another copy of the information he had previously sentregarding the retirement plan. Within the week Carteragain told Rosano he did not have all the information con-cerning the employee security and insurance plans that heneeded. On May 31 Rosano sent Carter the last annualInternal Revenue Service form 5500 for both the GroupInsurance Plan and the Employee Security Plan. In lateJune at a breakfast meeting during which Winn explainedchanges and improvements in the benefit plans Respondentproposed to offer during negotiations, Carter asked Winnfor "All the cost data information relative to the pension, tothe health and welfare plan, to the dental plan, and ...specifically how much were the improvements worth inmoney, what did they cost to add these improvements tothe existing contract." Despite the fact the collective-bar-gaining agreement plainly provided at section 13.14(C) thata portion of the unit employees' cost-of-living pay increaseduring the term of the last agreement was to have been used"to partially pay the increased cost of fringe benefits," andthe fact Respondent was to propose that clause again beincorporated in the new contract, Winn told Carter that.while Respondent would negotiate level of benefits, itwould not negotiate or divulge the cost of the benefit im-provements. Also. Winn told Carter that Respondent wouldbe asking the unit employees to pay the difference betweenthe Kaiser and Aetna insurance premiums, to which Carterobjected. Carter's proposal to lower the ceiling of Respon-dent's proposed improvement in major medical coverage.with the difference in cost being applied toward anotherbenefit, was rejected on the grounds Respondent would notnegotiate benefit costs and did not want to offend otheremployers in the area by pioneering any new benefits. Car-ter also requested an accounting of the money divertedfrom the cost-of-living adjustment "to partially pay the in-creased cost of fringe benefits" as provided in section13.14(C) of the contract. Yet, despite the contractual re-quirement that these funds -in reality a portion of the unitemployees' pay increase-he used to pay a portion of theincreased cost of fringe benefits. Respondent continued torefuse to furnish the Union with information covering thecosts of the benefits, and took the position it didn't have toaccount for the money so diverted in accordance with thecontract, even though Respondent proposed during nego-tiations that that clause remain in the contract and that theemployees continue contributing a portion of their cost-of-living increases toward the cost of benefit improvements."'Carter's requests of August 2 and 3 for ( I) cost informationconcerning Respondent's proposed benefits, and (2) for anaccounting of the money diverted from the cost-of-livingincrease to pay for improved fringe benefits, was met withRespondent's refusal to furnish the former on the groundsRespondent would not bargain over costs. and the latter onthe grounds that no separate fund had been maintained.and therefore the information was not available. On No-vember 9. following the execution of the new collective-bargaining agreement containing the identical languagecontained in section 13.14(C) of the expired agreement. theUnion requested a further accounting of the money di-verted from the cost-of-living adjustment and the hoursused in computing that amount. As of the date of the trial.Respondent had not responded to the request.It is clear from the record that pay negotiated for unitemployees in the form of cost-of-living increases was bycontract withheld for the purpose of paying a portion of theincreased costs of fringe benefits under the 1975 78 con-tract. Thus, by contract, the fringe benefit plans were not"non-contributory" as Respondent claims. However.whether or not "non-contributory," Respondent was obli-gated to furnish the Union with the cost information it re-quested regarding the benefit plans. which, clearly it hasrefused to do. The East Dalton Tool and Die Co.. supra; TheNestle Company. Inc., supra. Further, it cannot escape theobligation of accounting for the cost-of-living pay increasewhich it was contractually required to use for the partialpayment of the increased cost of benefits. The Union mayfind, upon an accounting, that the amounts diverted pursu-ant to Section 13.14(C), exceeds the increased cost of fringebenefits, in which case it may wish to negotiate that clauseof the contract. Or it may find, as appears from the record.that these funds were never in fact used by Respondent forthe purpose for which they were intended under the con-tract. Respondent's reasons for declining to furnish an ac-counting or the cost data requested, are rejected. While itargues that furnishing the cost data requested would causeit undue hardship, such was not the reason given the Unionfor refusing to furnish the information. nor was any evi-dence introduced to support that contention. Nor is the ar-gument that it is excused from making an accounting of theamount "waived and diverted to partially pay the increased' Carter estimated the amount of the cost-of-llsing adjustment divertedfor this purpose amounted to oer $900.000 oser the life of the old agree-ment.179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcost of fringe benefits" under section 13.14(C) convincing.Contrary to Respondent's argument, that section clearlyprovides the use to be made of the money withheld. It is noanswer to say that the collective-bargaining agreement doesnot require or create a right to an accounting, or that theinformation is not available since a separate fund fromwhich an accounting be made was not set up. The responseis that the Union is entitled to the information, and if theinformation is not available, it should be made available. IfCarter could estimate that about $900,000 had been di-verted over a 3-year period, I find it incredible that theRespondent has no record of the amounts diverted undersection 13.14(C). In light of a statement made by Respon-dent's counsel during the trial, it may well be that the fundshave not been used "to partially pay the increased cost offringe benefits," a fact which the Union is entitled to knowand which may affect its bargaining position. It cannot bedisputed that the Union has a fiduciary obligation towardthe employeees it represents and might well be subject to anaction for failing properly to carry out its obligation. Thus,Respondent was required to furnish the cost data regardingthe benefit plans whether or not "non-contributory." TheUnion clearly had a need for the cost data, especially inlight of the fact Respondent was again proposing the em-ployees share in the cost of the increased benefits. Viewedin light of the fact Respondent, until the trial, never claimedthat Carter's requests for information were too broad, andits position throughout negotiations that it would not nego-tiate or divulge the cost of benefit improvements, its claimthat it acted in good faith in submitting the limited infor-mation it did to the Union, is not convincing.The problem here is not the ineptness of the Union indescribing what was wanted but Respondent's belief that itwas not obligated to furnish the information. Here the factsshow that in refusing to furnish all of the information, Re-spondent at no time questioned the sufficiencies of the de-mand, and nothing in the record indicates it would havecomplied with any demand of a more specific nature. Thereis not an iota of evidence from which I can infer that Re-spondent did not have or could not obtain the requestedinformation. Indeed, the weight of the evidence is to thecontrary and indicates Respondent had "control" over theinformation requested by the Union.Based on the foregoing and for the reasons stated, I findthat Respondent has violated Section 8(a)(5) and (1) of theAct by refusing to furnish information relevant and neces-sary for the Union to properly conduct collective-bargain-ing negotiations and to properly assess Respondent's collec-tive-bargaining proposals pending before the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRA(II('ES UPON(COMMERCEThe activities of Respondent set forth in section 111.above, occurring in connection with the operations of Re-spondent as described in section 1, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several states, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. IIIHt REMEDYHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)( ) and (5) of theAct, I shall recommend that it cease and desist therefromand that it take certain action designed to effectuate thepolicies of the Act. Specifically, I shall recommend that itbe required to furnish certain information to the Union,which information is necessary and relevant to the Union'sadministration of its statutory obligations as collective-bar-gaining representative.Upon the foregoing findings of fact, and the entire recordin this proceeding, I make the following:CON(LUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All production, maintenance and indirect employeesof Respondent employed at its facilities in San DiegoCounty, California; excluding all other employees, officeclerical employees, professional employees, guards, and su-pervisors as defined in the Act constitute a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. The Union is and at all times herein has been theexclusive representative of the employees in the unit de-scribed above within the meaning of Section 9(a) of the Act.5. By refusing to furnish the above-named Union uponrequest with (a) all relevant information pertaining to Re-spondent's cost of health, dental, pension, and other fringebenefit plans, improvements in which were part of Respon-dent's proposed collective-bargaining agreement; (b) costdata pertaining to past fringe benefit plans into whichunion member-employees had contributed a portion of thecost-of-living wage increases agreed to in previous collec-tive-bargaining agreements; and (c) data concerning thenumber of hours worked by bargaining unit employeesused to calculate the amount of money diverted to in-creased cost of fringe benefits out of the first cost-of-livingadjustment due pursuant to article 13.14(C) of the currentcollective-bargaining agreement. the Respondent has en-gaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'"The Respondent, Solar Turbines International, an Oper-ating Group of International Harvester Co., San Diego,California, its officers, agents, successors, and assigns, shall:i] In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of' the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.180 SOLAR TURBINES INTERNATIONAI.I. Cease and desist from:(a) Refusing to bargain with Aeronautical MechanicsLodge No. 50. International Association of Machinists andAerospace Workers, AFL CIO. as the exclusive bargainingrepresentative of its employees in the unit described above.by refusing to furnish the Union with (I) cost data pertain-ing to past fringe benefit plans into which union member-employees had contributed a portion of the cost-of-livingwage increases agreed to in previous collective-bargainingagreements: (2) its cost of the increased health. security,pension, supplemental income security. and any otherfringe benefit plan improvements contained in the 1978 81collective-bargaining agreement: and (3) data concerningthe number of hours worked by bargaining unit employeesused to calculate the amount of money to he diverted toincreased cost of fringe benefits out of the first cost-of-livingadjustment due pursuant to article 13.14(C) of the currentcollective-bargaining agreement.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist the above-named or any other labor organization. to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteedby Section (7) of the Act, or to refrain from any or all suchactivities.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request furnish to the above-named Union (1)cost data pertaining to past fringe benefit plans into whichunion member-employees had contributed to a portion oftheir cost-of-living wage increases agreed to in previous col-lective-bargaining agreements; (2) its cost of the increasedhealth, security, pension, supplemental income security.and any other fringe benefit plan improvements containedin the 1978-81 collective-bargaining agreement: and (3)data concerning the number of hours worked by bargainingunit employees used to calculate the amount of money to bediverted to increased costs of fringe benefits out of the firstcost-of-living adjustment due pursuant to article 13.14(C)of the current collective-bargaining agreement.(b) Post at its San Diego, California, facilities copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 21, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 21. in writ-ing. within 20 days from the date of this Order, what stepshave been taken to comply herewith.APPENDIXNo l( t To EMPIOYI tFSPosII'D BY ORDIFR ()- 1IIINAIoNA. LABOR RIAII()NS BOARDAn Agency of the United States GovernmentW-) .iti Not refuse to argain collectively withAeronautical Mechanics Lodge No. 685. and Silver-gate District Lodge No. 50, International Associationof Machinists and Aerospace Workers, AFL CIO, byrefusing to furnish said Union with information neces-sary and relevant to the Union's performance of itscollective-bargaining functions. The appropriate bar-gaining unit is: All production, maintenance. and in-direct employees of Respondent employed at its facili-ties in San Diego County. California; excluding allother employees. office clerical employees, professionalemployees, guards, and supervisors as defined in theAct.WE WIlt. NOI in any like or related manner interferewith. restrain, or coerce employees in the exercise oftheir rights to self-organization: to form. join, or assistthe above-named labor organization, or any other la-bor organization; to bargain collectively through rep-resentatives of their own choosing: and to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any or all such activities.WE W It.L, upon request, furnish the above-namedlabor organization with (a) cost data pertaining to pastfringe benefit plans into which union member-employ-ees had contributed a portion of the cost-of-living wageincreases agreed to in previous collective-bargainingagreements: (b) cost of the increased health, security,pension supplemental income security, and any otherfringe benefit plan improvements contained in the1978 81 collective-bargaining agreement: and (c) dataconcerning the number of hours worked by bargainingunit employees used to calculate the amount of moneyto be diverted to increased costs of fringe benefits outof the first cost-of-living adjustment due pursuant toarticle 13.14(C) of the current collective-bargainingagreement.SOI.AR TRBINIS INIERNAIONAL.. AN OPIRATINGROIP OF INTIRNA11NAI. HARVESIrER CO.181